1    LAW OFFICES OF JON JACOBS
     Jon P Jacobs, Esq.
2    Terry L. Baker, Esq.
     terry@lemonbuyback.com
3    1 Ridgegate Drove. Suite 245
     Temecula, California 92590
4    Tel:      916/ 663-6400
     Fax:      916/ 663-6500
5
     Attorneys for Plaintiff SHIRLEY ARONSON
6
     BOWMAN AND BROOKE LLP
7    Brian Takahashi (SBN: 146505)
     Brian.Takahashi@bowmanandbrooke.com
8    970 West 190th Street, Suite 700
     Torrance, California 90502
9    Tel No.: 310/ 768-3068
     Fax No.: 310/ 719-1019
10
11   BOWMAN AND BROOKE LLP
     Sean A. Ramia (SBN: 172989)
12   Sean.Ramia@bowmanandbrooke.com
     Parris H. Schmidt (SBN: 183999)
13   Parris.Schmidt@bowmanandbrooke.com
     1741 Technology Drive, Suite 200
14   San Jose, California 95110-1364
     Tel No:    408/ 279-5393
15   Fax No: 408/ 279-5845
16   Attorneys for Defendant
     JAGUAR LAND ROVER NORTH AMERICA, LLC
17
18                            IN THE UNITED STATES DISTRICT COURT
19                               EASTERN DISTRICT OF CALIFORNIA
20    SHIRLEY ARONSON, an individual;            )   CASE NO.: 2:19−cv−01217−MCE−CKD
                                                 )
21                          Plaintiff,           )   (Removed from the Placer County Superior
                                                 )   Court, Case No. SCV0042983)
22           vs.                                 )
                                                 )   Assigned to: Hon. Morrison C. England, Jr.
23                                               )
      JAGUAR LAND ROVER NORTH                    )   JOINT STIPULATION RE CONDITIONAL
24    AMERICA, LLC, limited liability company;   )   SETTLEMENT AND REQUEST TO VACATE
      and DOES ONE through TWENTY,               )   DEADLINES; ORDER THEREON
25                                               )
                            Defendants.          )
26                                               )   Action Filed:   May 3, 2019
                                                 )   Trial:          None
27
28                                               1                         2:19-cv-01217-MCE-CKD
       JOINT STIP RE CONDITIONAL SETTLEMENT AND REQUEST TO VACATE DEADLINES; ORDER
                                         THEREON
1
2    TO THE HONORABLE MORRISON C. ENGLAND, JR.:

3           Pursuant to the Court’s Order of July 1, 2019, the Parties hereby jointly notify the

4    Court that a mutual settlement has been reached in this matter. The parties are finalizing

5    the settlement agreement and will then awaiting receipt of the settlement check and

6    disbursement of funds. The Parties shall file a joint request for dismissal immediately upon

7    plaintiff’s receipt of the settlement check. The Parties respectfully request that the Court

8    vacate any upcoming deadlines to allow the Parties time to complete the terms of the

9    settlement agreement.

10          Defendant is filing this Joint Stipulation of Conditional Settlement with Plaintiff’s

11   approval and permission.
                                               Respectfully submitted,
12
13   DATED: November 7, 2019                   LAW OFFICES OF JON JACOBS

14                                             BY:   /s/ Terry L. Baker
                                                      Terry L. Baker
15                                                    Attorney for Plaintiff
16                                                    SHIRLEY ARONSON

17   DATED: November 7, 2019                   BOWMAN AND BROOKE LLP
18                                             BY:    /s/ Sean A. Ramia
19                                                   Brian Takahashi
                                                     Sean A. Ramia
20                                                   Parris H. Schmidt
                                                     Attorneys for Defendant
21                                                   JAGUAR LAND ROVER NORTH AMERICA,
                                                     LLC
22
23
24
25
26
27
28                                            2                          2:19-cv-01217-MCE-CKD
       JOINT STIP RE CONDITIONAL SETTLEMENT AND REQUEST TO VACATE DEADLINES; ORDER
                                         THEREON
1                                              ORDER
2
            In accordance with the foregoing stipulation of the parties, the above JOINT
3
     STIPULATION OF CONDITIONAL SETTLEMENT AND REQUEST TO VACATE
4
     DEADLINES is hereby approved. All dates and deadlines in this matter are vacated. The
5
     parties are directed to file dispositional documents not later than January 12, 2020.
6
            IT IS SO ORDERED.
7
8
     DATED: November 15, 2019
9
10
11
12                                                 _______________________________________
                                                   MORRISON C. ENGLAND, JR.
13                                                 UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             3                         2:19-cv-01217-MCE-CKD
       JOINT STIP RE CONDITIONAL SETTLEMENT AND REQUEST TO VACATE DEADLINES; ORDER
                                         THEREON
